Citation Nr: 1541272	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, status-post right knee surgery with degenerative joint disease (DJD). 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, medial meniscal tear with degenerative joint disease, sprain, and chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 1981 and from March 1982 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) Program.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran was originally granted service connection for left and right knee disabilities in the February 2008 rating decision currently on appeal.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5014.  The hyphenated code was intended to show that the Veteran's left knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and osteomalacia (Diagnostic Code 5014).  The RO separately evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.  The hyphenated code was intended to show that the Veteran's right knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and degenerative arthritis (Diagnostic Code 5003).  The effective date assigned for these disability ratings was January 1, 2008. 

The Veteran was awarded a separate 10 percent evaluation for right knee instability and mild subluxation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 22, 2010.  A February 2012 rating decision granted the Veteran an increased rating of 20 percent for instability of the right knee effective January 26, 2012.  This decision also awarded a separate 10 percent evaluation for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 26, 2012.  The Veteran did not appeal the effective date or ratings assigned for right knee instability under Diagnostic Code 5257.  The Veteran did appeal the 10 percent rating assigned for instability of the left knee under Diagnostic Code 5257 and this issue is included in this decision.

A November 2012 rating decision awarded the Veteran a separate 10 percent rating for his painful right knee scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective December 6, 2010.  The Veteran did not appeal the rating assigned under Diagnostic Code 7804.   

The Veteran's right knee claim was remanded by the Board in April 2011 and again in October 2014.  The Board notes that the originating agency complied with the Board remands and obtained copies of the Veteran's VA and non-VA medical records.  The originating agency also obtained VA medical examinations of the Veteran's right knee.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not indicated that he is unemployable due to his right and left knee disabilities.  A January 2010 VA examination report notes that the Veteran was not employed because he had retired due to eligibility resulting from age or duration of work.  A December 2010 statement from the Veteran's representative contains a claim for TDIU and mentions the Veteran's service-connected back disability, but not his knees.  The Board notes that the VA examiner in July 2012 indicated that the Veteran's knee disability did not preclude sedentary employment.  In this case the Veteran has not asserted that his service-connected knees cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable due to his knees.  Furthermore, at a July 2012 VA examination the Veteran stated that he was uncertain of the source of the claim for unemployability and he indicated that he had not claimed unemployability.  Accordingly, there is no implicit claim for TDIU.  The Board further notes that a July 2013 rating decision denied TDIU and the Veteran has not since asserted he is unemployable due to the service-connected disabilities of the knees.  Consequently there is no claim for TDIU currently in appellate status before the Board.  

The left knee increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has arthritis of the right knee and prior to January 26, 2012 the Veteran's ranges of flexion and extension of the right knee were not limited to a compensable degree.  

2.  With consideration of flare-ups, the record indicates that from January 26, 2012, and prior to January 5, 2015, the Veteran's right knee extension was at times limited to the equivalent of 15 degrees.  

3.  The Veteran's ranges of flexion and extension of the right knee have not been shown to be limited to a compensable degree since January 5, 2015.  

4.  The Veteran has had a partial meniscectomy of the right knee and the evidence shows frequent locking, pain and joint effusion of the right knee.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to January 26, 2012 for right knee disability, status-post right knee surgery with DJD based on noncompensable limitation of flexion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 5261 (2015).

2.  The criteria for an increased initial staged rating of 20 percent for right knee disability based on limitation of extension have been met from January 26, 2012, to January 4, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for an initial staged rating in excess of 10 percent for right knee disability, status-post right knee surgery with DJD, based on a noncompensable limitation of right knee extension and on a noncompensable limitation of right knee flexion, have not been met since January 5, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

4.  The criteria for a separate initial rating of 20 percent for status-post right knee cartilage surgery with frequent locking have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal arises from the Veteran's disagreement with the initial rating evaluations following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that a June 2008 letter from the RO advised the Veteran of the types of evidence and/or information necessary to substantiate his claims for increased ratings of the knees.   

During the December 2010 hearing, the Veterans Law Judge (VLJ) obtained information regarding the Veteran's symptoms and resulting impairment with respect to his knees.  From the Veteran's testimony, the VLJ determined that additional private treatment records needed to be obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Following the hearing, the case was remanded to obtain the additional private medical records, and the Veteran was provided a new VA medical examination of the knees.  The Veteran's claims were remanded by the Board again in October 2014 and the Veteran was provided a new VA examination of the right knee.  With respect to the Veteran's right knee claim, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and non-VA medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Board hearing in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating Criteria

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, the record confirms degenerative changes in the right knee.  Thus, Diagnostic Codes 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which include Diagnostic Codes 5260 and 5261.  The Board notes that Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the right knee joint, this code is inapplicable. 

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating. 

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004). 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a,  Diagnostic Code 5258.  Under that code, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  As the Veteran does not have malunion of the tibia and fibula, this code is inapplicable. 

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

History

On VA examination in October 2007 the Veteran reported right knee weakness and that he wore a soft brace.  The Veteran stated that he did no sports and that he could not do yard work due to his knees.  He did not have locking or giving way of the knee.  He reported weakness and pain that could occur 1 to 15 times per month, mild to moderate, in nature.  Right knee range of motion was from 0-120 degrees.  The examiner noted the presence of impaired endurance and pain and stated that with DeLuca testing the Veteran's right knee range of motion was from 0 to 90 degrees.  The examiner noted that there was no locking.  Quadriceps strength was 4/5.  A MRI report of May 2007 indicated that the ACL graft was intact and there was no menisci tear but there was an old partial meniscectomy and medial joint space narrowing.  

On a VA Form 21-4138 (notice of disagreement) dated in March 2008, the Veteran asserted that he was entitled to a higher rating for his right knee disability due to symptoms of painful limited motion, locking, stiffness, and buckling.

July and November 2008 Tricare medical records indicate that the Veteran had right knee range of motion from 2 to 120 degrees.  The Veteran complained of bilateral chronic knee pain and stiffness.  He denied locking of the knees.

On his January 2009 substantive appeal the Veteran reported that he had near constant pain in the knees and occasionally experienced instantaneous sharp pain which normally resulted in both of his knees "buckling."  He stated that his knees were routinely extremely swollen at the end of each day.  He asserted that his ability to ambulate had become significantly impaired.  He said that he had a great deal of trouble climbing stairs, and that he was unable to squat or kneel with both of his knees touching the ground.  He reported that he took medication to relieve the constant pain that hindered his daily life.  

The Veteran was afforded another VA examination of the knees in September 2009.  The range of motion of the right knee was normal, being 0-140 degrees.  When asked to flex both the right and left knees from 0-140 degrees 3 times he was able to do so without any increased pain or decrease in the range of motion due to painful motion, weakness, impaired endurance, incoordination or instability.  The strength of the right and left knee were normal, being 5/5.  There was no evidence of anterior or posterior cruciate ligament laxity or any medial or collateral ligament laxity.  The Veteran reported that he did have locking but his daily activities such as dressing, undressing, eating, writing, and driving were not interfered with.  He could stand for 20 minutes, walk for 30 minutes, and he could sit for 60 minutes.  He could climb two flights of stairs, but could not run.  He had not missed any days of school over the last year.  His gait was normal.  He did not need a cane, walker, brace, wheelchair, or other assistive devices; and his main form of treatment had been with Tramadol for the pain. 

On VA examination on January 22, 2010 the Veteran reported that the disability of his knees interfered with exercise, shopping, chores, sports, and made rising from the commode difficult.  He said that he felt unsteady when bathing.  He reported weekly flare-ups of both knees which were moderate and lasted for hours.  He reported that he was limited in mobility by 50 percent during flare-ups.  The Veteran also reported that he experienced instability, pain, stiffness, weakness, incoordination, locking on a weekly basis, and decreased speed of joint motion.  Examination revealed objective evidence of pain with active motion of both knees.  He had right knee range of motion from 0 to 120 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  The right knee was noted to have a surgically absent meniscus with locking and effusion and the examiner noted that there was locking.  The examiner also reported medial/lateral instability that was mild, however, medial/lateral collateral ligament stability (varus/valgus) in neutral and in 30 degrees was normal (no motion).  As previously noted in the Introduction, the Veteran was granted a separate rating for the right knee instability.  The examiner found that the disability prevented sports, had severe effects on exercise,  moderate effects on chores, shopping, recreation, bathing, toileting and driving and mild effects on travel, dressing and grooming.  

The Veteran testified during the December 2010 Board hearing that his knee locked at times and he could not put pressure on the knee.  He could not stand on the right leg for any period of time and he shuffled.  

A May 2011 VA treatment record notes that the Veteran had right knee range of motion from 5 to 115 degrees.  

On VA examination in January 2012, the Veteran reported daily flare-ups of the knees.  He reported that with flare-ups of the right knee he had 70 percent additional loss of function and pain.  The examiner noted that the Veteran had right knee flexion to 100 degrees and then stated that objective evidence of painful motion began at 105 degrees.  Extension ended at 10 degrees.  There was no additional limitation of motion of either knee following repetitive use testing.  Functional loss was noted to include weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength of the knees was noted to be 4 out of 5 with both flexion and extension.  Both knees were tender to palpation.  It was noted that the Veteran had had meniscal tears of both knees, with frequent episodes of joint pain, locking, and effusion.  The Veteran reported that he occasionally used a brace, crutches or a cane due to his knees.  The examiner noted that the Veteran's knee disorder did not result in functional impairment of the extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner stated that the Veteran's chronic pain of the knees prohibited employment other than sedentary.  

The Veteran was afforded another VA examination of the knees in July 2012.  The Veteran reported significant pain in the knees with impairment in endurance for weight bearing.  He reported continuous symptoms although during flare-ups  he had increased pain precipitated by excessive activity.  Standing was limited to 5-10 minutes.  Walking was limited to about 1/2 mile.  Right knee flexion was to 90 degrees with objective evidence of painful motion beginning at zero degrees.  The Veteran was unable to fully extend his right knee, with extension ending at 10 degrees.  Repetitive use testing did not result in any additional limitation of motion of either knee.  Functional loss of the knees was noted to be limitation of motion, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  It was noted that the Veteran had had meniscectomies of both knees and that he had frequent episodes of joint locking, joint pain, and joint effusion.  The examiner also noted that the Veteran's knee disorder did not result in functional impairment of the extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner noted that the bilateral knee disability precluded physically demanding occupational activities.  Sedentary occupational activities that could be performed while sitting were not precluded.  The condition limited endurance for lifting or carrying, and precluded repetitive squatting, crouching or crawling.  Although it does not appear the claims folder was available to the examiner for review, this did not render the examination inadequate as the examiner provided sufficient information to allow the Board to render an informed determination.  

VA outpatient treatment records inputted in the Veteran's VBMS (Veterans Benefits Management System) file in December 2014, include an October 2013 x-ray report of the right knee.  The report notes that the Veteran's right knee had relatively mild, tricompartmental arthritis superimposed on prior ACL repair with small, nonspecific, right knee joint effusion.

VA examination on January 5, 2015 indicated that the Veteran reported flare-ups of increased pain in the right knee with standing, using stairs, and knee bends.  Right knee range of motion was from 0 to 70 degrees.  After repetitive use testing the examiner noted that the Veteran's right knee range of motion was from 0 to 60 degrees.  The examiner was unable to predict whether pain, weakness, fatigability or incoordination would significantly limit functional ability of the Veteran's right knee with repeated use over time.  The Veteran reported flare-ups every five days or weekly, with pain approximately 8 on a 10 point scale, with duration of approximately 48 hours.  The examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner noted that flare-ups are unpredictable and extremely variable in their severity and therefore are dependent on various physical activities as well as environmental factors.  The VA examiner concluded that he could not predict the severity of the Veteran's flare-ups and associated possible changes in range of motion (of the right knee) due to a wide range of potential factors and attempting to predict such possible changes would be resorting to mere speculation.  The Veteran did have a meniscal tear with frequent episodes of joint pain and effusion.  The examiner also noted that the Veteran's knee disorder did not result in functional impairment of the extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  


Analysis

As noted above, the Veteran has been awarded separate compensable ratings for right knee instability and for right knee scar, and he has not appealed the ratings or effective dates assigned for those specific disabilities.  As explained below the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for arthritis of the right knee, with noncompensable limitation of motion, prior to January 26, 2012, or subsequent to January 4, 2015.  However, the Board finds that the Veteran is entitled to an increased initial rating of 20 percent based on limitation of extension from January 26, 2012 to January 5, 2015, and to a separate 20 percent rating for his right knee disability, under Diagnostic Code 5258.  

The February 2008 rating decision on appeal granted the Veteran service connection for degenerative joint disease of the right knee effective from January 2008.  The RO assigned the Veteran a 10 percent rating for right knee arthritis with limitation of motion that did not meet the criteria for a compensable rating based on limitation of extension or flexion.  Prior to January 26, 2012, the Veteran was not shown to meet the criteria for a compensable rating based on limitation of motion (extension and flexion) of the right knee.  

The Board notes that ever since the grant of service connection, the Veteran has not met the criteria for a compensable rating based on limitation of flexion (DC 5260) of the right knee.  Measurements of the Veteran's right knee flexion have ranged from 60 degrees to 140 degrees (full flexion).  In order to warrant a compensable rating under Diagnostic Code 5260 for limitation of flexion of a knee, there must be the functional equivalent of limitation of flexion to 45 degrees.  The VA examinations indicated that the Veteran had functional loss of the right knee, but there is no evidence of functional limitation of flexion approximating 45 degrees.  The January 2010, January 2012, July 2012, and January 2015 VA examinations all stated that repetitive use testing did not result in any additional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's assertions that he has pain over the entire range of motion of the right knee, however, the Board observes that painful motion does not constitute limited motion for purposes of calculating a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the Veteran has reported additional functional loss on flare-ups, the Veteran does not manifest compensable limitation of motion and examiners have not found compensable limitation of motion following repetitive use.  This is highly probative evidence against finding that a higher rating is warranted as the examiners conducted testing to assess the Veteran's level of impairment.  Moreover, the January 2015 examiner opined that he could not determine any additional limitation of motion on flare-ups without resorting to speculation and provided an explanation for not being able to do so.  Accordingly, the Veteran's 10 percent rating during this time period contemplates the impairment resulting from weakness, swelling, pain, incoordination, and decreased speed of joint motion including on flare-ups.  Consequently the Veteran is not entitled to a rating in excess of 10 percent based on DC 5260 during this time period.  

Furthermore the Veteran did not meet the criteria for a compensable rating for limitation of extension of the right knee until the January 26, 2012 VA examination, which showed right knee extension ending at 10 degrees.  The criteria for a 10 percent rating for limitation of extension is extension limited to 10 degrees.  Prior to the January 2012 VA examination, most of the examinations indicated that the Veteran had full extension of the right knee.  At most the Veteran was shown to have right knee extension ending at 5 degrees (May 2011 VA treatment record).  The Board finds that even considering DeLuca factors the Veteran was not shown to meet the criteria for a compensable rating for limitation of extension of the right knee prior to the January 26, 2012 VA examination.  Again, compensable limitation of motion on extension following repetitive use was not shown and the Veteran is already assigned a 10 percent rating for impairment resulting from weakness, swelling, pain, incoordination, and decreased speed of joint motion including on flare-ups during the period prior to January 26, 2012.  

Finding all doubt in favor of the Veteran the Board finds that the criteria for an increased initial rating of 20 percent based on limitation of extension of the right knee from January 26, 2012 to January 4, 2015 are approximated.  Both the January 26, 2012 and the July 2012 VA examination reports noted that the Veteran's right knee extension ended at 10 degrees.  Under DC 5261 limitation of extension to 10 degrees warrants a 10 percent rating and limitation of extension to 15 degrees warrants a 20 percent rating.  With consideration of DeLuca factors, a higher rating of 20 percent is warranted.  Although both the January and July 2012 VA examination reports noted that there was no additional loss of motion with repetition, it was noted that the Veteran had weakened movement, excess fatigability, incoordination, swelling, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight-bearing and the Veteran reported additional functional loss on flare-ups.  Accordingly, the Board finds that with the consideration of DeLuca factors the Veteran had the equivalent of limitation of extension to 15 degrees during flare-ups, and that an increased initial rating of 20 percent is warranted from January 26, 2012 to January 4, 2015.  A rating in excess of 20 percent is not warranted during that time period as the additional functional limitations, to include on daily flare-ups, are not shown to meet the criteria warranted for a 30 percent disability rating (extension limited to 20 degrees) based on limitation of extension.  The Board additionally notes that during this time period the Veteran's range of flexion of the right knee was noted to be 60 degrees or greater and thus the Veteran was not entitled to a separate compensable rating for limitation of flexion of the right knee under DC 5260 from January 26, 2012 to January 4, 2015.

However, the Board notes that the Veteran is not entitled to a rating in excess of 10 percent based on limitation of motion of the right knee from January 5, 2015.  None of the medical evidence since January 5, 2015 has indicated that the Veteran has any limitation of extension of the right knee.  The January 5, 2015 VA examination indicated that the Veteran had extension of the right knee to 0 degrees, which is full extension (i.e., no loss of extension at all).  The examiner was unable to predict any reduction in range of extension of the Veteran's right knee due to repeated use or flare-ups.  Consequently, even considering DeLuca factors, the Veteran has not met the criteria for a compensable rating for his right knee DJD disability, based on limitation of extension, (DC 5261) since January 5, 2015.  

The January 5, 2015 VA examination revealed that after repetitive use testing the Veteran's right knee flexion was limited to 60 degrees.  The examiner was unable to predict any additional reduction in range of flexion of the Veteran's right knee due to flare-ups.  Consequently, even considering DeLuca factors, the Veteran has not met the criteria for a compensable rating for his right knee DJD disability, based on limitation of flexion (5260), since January 5, 2015.  As noted above, a rating in excess of 10 percent based on arthritis of the knee with noncompensable limitation of motion is not available under Diagnostic Code 5003.  While the Veteran reported that he had functional limitations in that he had increased pain with increased standing and descending or ascending stairs and upon attempting knee bends, compensable limitation of motion is not shown and therefore the 10 percent rating  contemplates the functional impairment.  The Veteran is thus not entitled to a staged rating in excess of 10 percent based on arthritis of the right knee, with noncompensable limitation of motion, from January 5, 2015.

The Board also finds that the Veteran has met the criteria for a separate 20 percent, rating for his right knee disability under DC 5258.  DC 5258 provides for a maximum 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  The January 22, 2010 VA examination noted that the Veteran had locking and effusion of the right knee.  The January and July 2012 VA examination reports also confirm that the Veteran had right knee semilunar cartilage disability resulting in frequent episodes of joint "locking", frequent episodes of joint pain, and frequent episodes of joint effusion.  
   
When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  As limitation of motion is not specifically referenced by DC 5258, the assignment of a separate rating under DC 5261 and DC 5258 does not constitute pyramiding.  However, the Veteran is not entitled to a separate 10 percent rating under DC 5259 for removal of semilunar cartilage as there are overlapping symptoms with DC 5258.  

The Board has also considered whether a separate evaluation is warranted on the basis of the slight deficit in knee strength, 4/5, that was noted on VA examination in January 2012.  However, as Diagnostic Codes 5313 to 5315 contemplate muscle group deficits affecting the hip and range of motion of the knee, and as noted above the Veteran is already rated based on limitation of motion of the right knee, to assign a separate rating under one of these codes would constitute impermissible pyramiding.

Accordingly, an initial rating in excess of 10 percent for limitation of motion prior to January 26, 2012, and from January 5, 2015, is not warranted; an initial staged rating of 20 percent for limitation of extension is warranted from January 26, 2012 to January 4, 2015, based on limitation of motion; and a separate rating of 20 percent, but no higher, is warranted under DC 5258.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  Thun v. Peake, 22 Vet. App. 111.  

The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, locking, buckling, effusion and limitation of motion.  The Veteran has reported that his ability to ambulate is significantly impaired and that he has a great deal of trouble climbing stairs.  He has also stated that he is unable to squat or kneel with both of his knees touching the ground.  The Board finds that these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 2560, 5261, and 5235 - 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of the right knee described above.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.


ORDER

An initial rating in excess of 10 percent prior to January 26, 2012 for right knee disability, status-post right knee surgery with DJD, is denied. 

An initial staged rating of 20 percent for right knee disability, status-post right knee surgery with DJD, is granted from January 26, 2012 to January 4, 2015, subject to the law and regulations regarding the award of monetary benefits. 

An initial staged rating in excess of 10 percent from January 5, 2015 for right knee disability, status-post right knee surgery with DJD, is denied.

A separate initial rating of 20 percent for status-post right knee cartilage surgery with frequent locking is granted, subject to the law and regulations regarding the award of monetary benefits.


REMAND

In October 2014, the Board remanded the Veteran's left knee claims so that the Veteran could be provided a new VA examination that discusses whether the Veteran has left genu recurvatum, and if so, opines whether such is a manifestation of the Veteran's service-connected left knee disability.  The Board specified that the examiner should review the claims file, including a January 2012 VA examination report that noted left knee genu recurvatum.  The Veteran was provided a VA examination of the left knee in January 2015.  Unfortunately it is clear that the VA examiner did not review the Veteran's complete medical history of the left knee.   The examiner stated that he could find no documentation of genu recurvatum.  The Board notes that the record clearly contains a copy of a January 2012 VA examination report that indicates that the Veteran has left knee genu recurvatum.  Consequently the January 2015 VA medical opinion regarding the left knee is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination of the left knee.  The examiner must review the Veteran's medical history contained in both the Veteran's VBMS and Virtual VA electronic claims files.  The VA examiner should state whether the Veteran has left acquired, traumatic genu recurvatum, and if so, whether it is a manifestation or progression of the Veteran's service-connected left knee disability.  The VA examiner should discuss the VA examination report of January 2012 which indicates that the Veteran has genu recurvatum of the left knee.  If genu recurvatum of the left knee is found, the examiner should provide a detailed description of all symptoms due to this disability. 

With respect to instability of the left knee, the examiner should provide information concerning the severity thereof. 

The examiner should also conduct range of motion studies of the left knee and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use and on flare-ups.  If it is not feasible to provide the requested information, the examiner should explain why.

The supporting rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a rationale for not being able to provide an opinion.
 
2.  Ensure the examination report is adequate and take corrective action if the report does not provide all requested information.  Then readjudicate the Veteran's left knee claims after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


